[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this habeas corpus petition, the petitioner claims the Corrections Department has incorrectly computed his release date. Appearing pro se, he testified at length as to his computations and the end result — a difference of almost nine months.
The respondent called Michelle Deveau, the employee of the department who handles the computations of release dates, time credits and good time for newly arrived inmates.
Ms. Deveau explained the petitioner's release date and explained in detail why his computation is incorrect. She pointed out that if she were to apply the petitioner's theory to his entire sentence, he would lose more jail credit than he would gain.
On the facts before it, the court must conclude that the respondent's computation is correct and the petition is dismissed.
The court notes, however, that in the course of the hearing on this petition, as a result of the court's question, counsel for the respondent agreed tat the petitioner's prior rejection of jail credit request under § 18-98 would be re-submitted as an item "Eligible For Consideration."
  ___________________ Anthony V. DeMayo Judge Trial Referee